Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 15, 2019

                                          No. 04-19-00785-CV

                                     IN RE David Wayne SPINKS

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On November 6, 2019, relator filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than December 2, 2019. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on November 15, 2019.



                                                                                   PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 1909C, styled In the Matter of the Marriage of David Wayne Spinks v.
Becky Sue Detimore, pending in the County Court, Kerr County, Texas, the Honorable Susan Harris presiding.